Ludeling, C. J.
On the thirtieth day of August, 1859, the plaintiff ■entered into a contract with the Towboat Association of the city of New Oilcans by which ho leased to said association, for the term of five years, from thirteenth of August, 1859, two coal yards, with the buildings thereon, and wharves, situated on the west hank of the Mississippi river, at the Southwest Pass, lor the yearly rent of two hundred dollars, payable annually in advance.
The Towboat Association paid the price stipulated up to the thirteenth August, 1861, hut they have refused to pay since that date, because, thesr allege, that they were prevented by the civil war and the blockade at the mouth of the Mississippi river, from occupying or using the leased premises in any way, and that those events ■destroyed the lease.
We concur with the learned judge of the district court “ that the evidence clearly show that, owing to the blockade of the moutli of the Mississippi river by the United States navy, and the occupancy of Forts Jackson and St. Phillip by the Confederate authorities, the defendants had not free access to the premises leased during the time for which rent is claimed,” and ílhat “ this amounted, in law, to an eviction from the premises, and released them from their obligation to pay rent to the plaintiff. C. C. art. 2667.
Mr. Marcadó, commenting on article 1722 of the Code Napoleon, which is similar to article 2667 of our Civil Code, (with the exception that it does not contain the following clause, found in our Codo, “ or if it he taken for a purpose of public utility,”) remarks :
“Notre article ne parle que de la destruction inatórielle, de la suppression de la chose ríeme; mais il peut y avoir, par force majeure également, suppression do la jouissance, impossibility absolue on momentanée de se servir de la chose, sans que cetto chose soit maté*357riellement atteinte, et le locataire pourra demander encore, selon les cas, ou la résiliation du bail, ou une diminution du loyer, ou la cessation momentanée du payement de ce loyer.
“ Ainsi quand, en temps de guerre, le locatairo est toreó de quitter son habitation, dont les troupes s’emparent; si, or temps de peste, il ue peut pas venir occupcr la maisou qu’il a louec dans une villc, parce que la police sanitaire l’empeche d’entior,” etc., “dans tons ces cas et autres analogues, le preneur pourra, suivant les circonstances, tantot faire résilier le bail, tantot obtenir soit une diminution du loyer, soitla cessation momentanée da payement de ce loyer.” Vol. 6, p. 450.
It is therefore ordered that the judgment of the district court be affirmed, with costs of appeal.